Spence, J.,
delivered the opinion of this court.
This is an application by the appellee for the benefit of the insolvent law of the State of Maryland. The appeal is taken from an order of Howard district court, overruling a motion on the part of appellants to dismiss the petition, for the following reasons:—■“ 1st. That it does not appear that notice has been given to the creditors, &c., as directed by the order which was passed on the application.” “ 2nd. That the petitioner did not present with his application a certificate from the clerk of the county wherein he resided for the space of two years next before his said application; that he had not applied for the benefit of the act for the relief of sundry insolvent debtors, and its supplements, within two years next before the date of his application.” “ 3rd. That the petitioner resided in the city of Baltimore within two years next before the date of this application, and did not present to the justice of the orphans court a certificate of the clerk of Baltimore county; that he had not applied for the benefit of the act for the relief of sundry insolvent debtors, and its supplements, within two years next before the date of his application.”
On the part of the petitioner it was shown, ‘e 1st. That Howard district court was in session on the 30th December, 1850.”
2nd. That on the same day the following paper was filed with the clerk of the court; “ Samuel Ellicott and Philip T. *454Ellicott, insolvent petitioners. Mr. Worthington enlarge the time of publication of notice to creditors, Thomas B. Dorsey
And that the following docket entry was thereupon made: “ Time of publication extended to September term, 1851, order filed.”
It was admitted by the parties, that the petitioner, at the date of his application, and for twelve months next before that date, had resided in Howard district, and for twelve months next before that term, he had resided in the city of Baltimore.
The record shows, that the petitioner at the time he made his application to the justice of the orphans court, for his personal discharge, presented the certificate of the clerk of Howard district court, that he had not, within two years next preceding his application, applied for the benefit of the insolvent laws of Maryland.
The counsel for the appellants, in their argument, assume the following positions:—“ 1st. That as the petitioner, during part of the two years next preceding his application, resided in the city of Baltimore, he ought, at the time of his application, and as parcel thereof, to have presented to the justice of the orphans court, a certificate from the clerk of Baltimore county court, that he had not, within two years next preceding the date of his present application, made a similar application within the city of Baltimore.” “ 2nd. That the failure of the petitioner to give notice to his creditors, as directed by the justice, forfeited his right to a discharge. That Howard district court, in December, 1850, had no authority to extend the time for appearance, or giving notice to creditors; and if it possessed any such authority, did not validly exercise the same.”
It is the policy of the insolvent law of Maryland, as clearly shown by the provisions of her statutes, to require nothing more from insolvent debtors, than an honest and full surrender of their estates for the benefit of their creditors, to entitle them to a personal discharge from their debts.
We should, in this case, be greatly at fault, satisfactorily to *455answer the able and ingenious argument of the appellants’ counsel, on the objections made by them to the ruling of the court in this case, were it not that we consider the a (its of Assembly of 1844, ch. 304, and of 1836, ch. 293, furnish a full and conclusive answer to their objections.
It is difficult to imagine what language the legislature could have employed to cure defects in proceedings of this description, broader or more unmeasured than they have employed in the second section of the act of 1844, ch. 304. “ That all defects in any proceedings now pending, or hereafter to be instituted,” “ maybe cured at any time before the final action of the county courts,” “as if the whole subject be taken up de novo, so as to enable the applicant to comply fully with the several requisitions of the act to which this is a supplement, and its various supplements.”
The act of 1836, ch. 293, sec. 2, makes as ample provision, by investing the courts with full power in their discretion, “ in all cases” to extend the time of publication of notice to creditors.
The motion to dismiss the appeal in this case, is upon the ground, that the act of 1849, ch. 88, restricts appeals to cases of insolvent proceedings pending in the county courts, to the exclusion of Howard district court. Would it be just to impute to the legislature the intention to exclude the people of Howard district from the important right of appeal in this class of cases, which they had secured to all the other citizens of the State? The law which creates this District constitutes the judges of the third judicial district the judges of that court, and invests them with all the jurisdiction of the county courts of the State.
In the acts of Assembly, since the origin of this District, touching the powers and jurisdiction of the county courts of the State, it is sometimes included in terms, sometimes omitted. But that this court was to have all the powers and jurisdiction of the county courts, unless excluded in terms, cannot be questioned. If this be not the true construction, whence the jurisdiction of this court to entertain appeals from judgments rendered by justices of the peace? How do insolvent cases come *456within their jurisdiction, as the law directs their applications to be sent by a judge of the orphans court to the county court? The petitioner is to present the certificate of the clerk of the county court, when literally speaking, there is no such official. The act of 1849, is a remedial law, and to give it the partial construction contended for, would be a violation of all the rules usually resorted to in the interpretation of such statutes.
We concur in the opinion of the court below, overruling the motion to dismiss the petition, and the case is -remanded for further proceedings,
CASE REMANDED.